ORDERED, on consideration of appellant’s Petition for Rehearing the previous opinion filed August 31, 1976 is hereby withdrawn and in lieu thereof jurisdiction is temporarily relinquished to the trial court for a period of sixty (60) days from the date of this order, for the purpose of determining and clarifying the status of the Order of December 23,1975 holding appellant in contempt, which order is the subject of this appeal, in light of the representations of counsel that the trial court vacated the order of October 6, 1975, the non compliance with which gave rise to the entry of the December 23, 1975 order of contempt.
ORDERED upon February 10, 1977 Motion of Appellant, the above-styled Interlocutory Appeal commenced by the filing of a Notice of Interlocutory Appeal on January 21, 1976 in Broward County Circuit Court Case No. 75-12256, is hereby dismissed on the grounds that the Trial Court ruled that the appellant’s non-compliance with the void order of October 6, 1975 is of no force and effect and that the December 23, 1975 Order of Contempt is therefore null and void.